Citation Nr: 1513633	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-42 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, claimed as asbestosis.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, and Veteran's son


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active duty from April 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
The jurisdiction of the case rests with the RO in Waco, Texas. 

The Veteran testified before the undersigned in March 2014.  A transcript of that hearing is of record.  This case was previously before the Board in May 2014, it was remanded for further development.

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in October 2014 granting service connection for a right hand cold injury and a bilateral foot cold injury.  Since that grant constitutes a full grant of the benefits sought on appeal, those claims are no longer before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran does not experience any current lung disability, including asbestosis, which could be attributable to his active service, to include as due to in-service asbestos exposure.

2.  Pes planus was not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed pes planus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability, to include asbestosis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for pes planus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Lung Disability

The Veteran asserts that he has a lung disability, to include asbestosis, which is the result of alleged in-service asbestos exposure.  The Veteran has stated that he believes that he was exposed to asbestos while stationed in Fairbanks, Alaska, and living in what he described in his March 2014 hearing as Quonset huts.  He stated that his persistent cough started in the 1990s, and that he coughed after he talked for extended periods of time, which he did professionally because he was a religious speaker.  

As noted above, the Veteran had active duty from April 1953 to April 1955.  The Veteran reported that he did not see a doctor for this issue until 2001, more than 45 years after service.

The Veteran's April 1955 service separation examination did not note any lung problems or disorders, or any other issues which could be construed as indicating a lung disease.  Clinical evaluation of the Veteran's lungs was normal.  His chest X-ray was negative.  He denied all "significant history."  The Veteran was deemed qualified for reenlistment.  

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show (overall) a diagnosis of asbestosis.  A private June 2001 radiology report noted that underexposed lung films suggested an impression of "[b]ilateral interstitial fibrosis consistent with asbestosis."  An October 2009 private progress note indicted that the Veteran had "no formal diagnosis" of asbestosis, and chest imaging showed no abnormalities.  An October 2009 private treatment records noted that "Patient also stated that he thinks he may have asbestosis as he worked with the army for several years, but this has never been formally diagnosed."  

X-Rays from the same October 2009 hospital visit showed normal lung markings.  

A January 2010 treatment noted related "Platelike atelectasis in both lung bases and minimal degenerative changes of the thoracic spine otherwise essentially unremarkable chest radiographs."  An October 2010 VA ER note related that "Chest XR - basilar fibrosis, eventration bowel beneath left hemidiaphragm unchanged from 2/17/10 films."  

Throughout all his doctors' visits and hospital stays (all for issues other than a lung disability), the Veteran consistently denied the presence of any respiratory issues or difficulties, denied cough or sputum production, and denied any chest congestion, wheezing, or asthma.  See, e.g., treatment notes January 2010, February 2010, October 2010.  The Veteran was also never noted to have any respiratory issues or difficulties, cough, sputum production, chest congestion, wheezing, or asthma.    

To resolve the issue of whether the Veteran had a lung disability, including asbestosis, the Veteran was afforded a VA examination in July 2014.  

The examiner noted that the Veteran has never been diagnosed with a respiratory condition.  

Computed tomography (CT) studies and compared to the chest radiographs from January 2010.  The examiner related that there were no CT-specific signs of asbestos-related pleural disease or asbestosis.  Physical examination was normal, "with no crackles, clubbing, JVD, or gallop."  

In other words, the examiner found no markers characteristics of asbestosis, or symptoms of clinical manifestations which would support a diagnosis thereof. 

The examiner also related that the earliest symptom of asbestosis was "usually the insidious onset of breathless with exertion" and that "[d]yspnea commonly progresses inexorably even in the absence of further asbestos exposure."  Significantly, since the Veteran complained of a chronic cough which required him to quit his job as a church speaker and which led him to pursue a diagnosis of asbestosis in 2001, the examiner acknowledged that "[c]ough, sputum production, and wheezing [were] unusual; if present, these symptoms tend to be a consequence of cigarette smoking rather than asbestos-induced lung disease."

The examiner opined that July 21, 2014 CT of chest with contrast did not confirm asbestosis, or any other chronic lung diseases.  The examiner related that the 
Veteran's CT did not reveal the characteristic findings of asbestosis, and did not show either early or late signs of asbestosis, providing highly probative evidence against this claim. 

The examiner concluded that it was less likely as not the Veteran has any lung disability identified etiologically related to his active military service, as the Veteran did not have any.

Importantly, although he initially filed claims for education benefits in 1956-1961 (clearly indicating that the Veteran did know how to file a claim); it was not until 2009 that he initially filed a claim for asbestosis.   

As such, the Veteran's claim for service connection for a lung disability, to include asbestosis, fails.  While there is some evidence supportive of the Veteran's claim (the June 2001 "impression" of "suggested" asbestosis), the best evidence of record shows that the Veteran does not have a current diagnosis of asbestosis, or any other chronic lung disease.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered whether the Veteran experienced asbestosis at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of asbestosis at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his claimed asbestosis to active service, to include as due to in-service asbestos exposure.   

Accordingly, service connection for a lung disability, to include asbestosis, is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's lay statements in support of his claim.  In written statements and in his March 2014 oral testimony, the Veteran, his spouse, and his son have stated that they believed that the Veteran's cough was a symptoms of asbestosis, and due to in-service asbestos exposure.  

Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing a current lung disorder and its etiology, this issue falls outside the realm of common knowledge of a layperson.  see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As laypersons, the Veteran and his family have not been shown to possess the medical expertise to diagnose a lung disorder and its etiology.  The claims file does not contain any medical examinations definitively diagnosing the Veteran with asbestosis, or linking his self-reported chronic cough to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Also notably, records do not reflect any problems relating to his lungs at all until 2001, when he sought help for his chronic cough, which the Veteran reported has been ongoing since the 1990s and was triggered by talking for extended periods of time.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for about 40 years after service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his lung disability for nearly 50 years following separation from service.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a lung disability, that doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for a lung disability, to include asbestosis, is denied.

B.  Pes Planus

The Veteran asserts that his pes planus is related to his active service.  

The Veteran's existing STRs are negative for report of, treatment for, or diagnosis of pes planus, or any other foot problems.  The Veteran did not indicate experiencing any foot problems on his April 1955 separation examination.  He was not noted to have any medical issues, and was deemed qualified for reenlistment. 

The Veteran's post-service VA and private treatment records show that he was treated for fungal infection of the feet, but do not show any diagnosis of, or treatment for, pes planus.  

A VA examination was conducted in January 2015 to assess the etiology of the Veteran's claimed pes planus.  The examiner diagnosed bilateral pes planus, hammer toes, and hallux valgus (bunions).  The Veteran reported to the examiner that he did not recall having any problems with bilateral pes planus, hammer toes, or hallux valgus in active service.  He also stated that he received no current treatment for them, took no medications for them, and had no complaints about them.  The Veteran related that he experienced no pain from the conditions, had no walking or standing limitations due to the conditions, and no flare-ups.  His activities of daily life were no affected by them.  Instead, the examiner noted, the Veteran's foot complaints centered on his cold injury (for which he already was service-connected).  Upon physical examination, the examiner reported that there was no evidence of pes planus on non-weight bearing, and that the Veteran's arches flattened to very mild pes planus on weight bearing (worse to the left).  Hammertoes and hallux valgus were asymptomatic bilaterally.  

The examiner opined that the Veteran had very mild asymptomatic pes planus, but it was not related to his active service.  The examiner underscored that the Veteran's foot complaints were related to his service-connected cold injury residuals, and not to his pes planus, hammertoes, or hallux valgus.  The examiner also noted that the available records showed no complaints, treatment, or diagnosis of pes planus, hammertoes, or hallux valgus, the Veteran's separation physical was negative for any foot complaints or abnormalities, and that there were no complaints related to these conditions proximate to discharge.    

After a review of the record, the Board concludes that entitlement to service connection for pes planus is not warranted.  While the Veteran is currently diagnosed with the condition, the competent and probative evidence of record does not demonstrate a nexus between the pes planus and his active service.  The available STRs are absent of any complaints or findings related to pes planus during active service.  The Veteran reported no foot issues, foot pain, or any such problems at time of service separation.   

Further, as indicated, the record includes a January 2015 VA examination which was conducted to address the etiology question at issue.  The examiner found no relationship between the Veteran's active service and the post-service diagnosis of pes planus.  The Board acknowledges that while the examiner based his opinion on only a partial set of the Veteran's STRs (as they are missing), the examiner stated that no note in the claims file substantiated that the Veteran's pes planus, hammertoes, or hallux valgus were related to the Veteran's active service.  The examiner noted that the Veteran himself did not claim that he experienced those disabilities in service, and did not claim that any of these disabilities had any effect on him (or that he had any complaints about them).  In other words, the examiner stated that even if the lack of STR information is taken out of the equation, the Veteran has never had any complaints regarding pes planus, hammertoes, or hallux valgus in or after active service.     

The Board also notes that the record shows that the Veteran was seen by a private and VA practitioners on many occasions, as evidenced by his treatment records.  He did not complain of problems related to pes planus (or hammertoes or calluses).  Not even after he filed his claim in October 2009, did he complain about any such issues.  Therefore, it can be deduced that the Veteran experienced no problems or symptoms related to pes planus at that time.  Despite having seen multiple doctors, and having reported a variety of other issues to the providers, the Veteran did not relate any pes planus, hammertoes, or hallux valgus problems or symptoms.     

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect any problems relating to his pes planus at all - not even after he filed his claim in 2009.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 50 years after service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his pes planus problems for over 50 years following separation from service.  

Moreover, as cited above, although he initially filed claims for education benefits in 1956-1961 (clearly indicating that the Veteran did know how to file a claim); it was not until 2009 that he initially filed a claim for pes planus.   

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his pes planus at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1956 but did not initially file a claim for this problem until 2009.

Had the Veteran been experiencing pes planus problems at that time, or problems the Board could now indicate were the start of this problem, there seems to be no reason why the Veteran would not have also filed a compensation claim for his pes planus at that time.  The value of the Veteran's assertions is additionally diminished, given that there is clinical evidence indicating that feet were normal at the time he left service.  

In addition, the Board reemphasizes that the January 2015 VA examiner stated that the foot problems of which the Veteran complained were problems stemming from cold injuries to his feet, for which the Veteran is already service-connected, and not from having very mild pes planus.

The Board finds that the January 2015 VA examiner detailed the Veteran's symptoms and history of pes planus (and hammertoes and callouses).  The examiner explicitly considered the Veteran's assertion that his current pes planus was related to his active service.  The examiner reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly.  The Veteran has not provided any private medical opinion which addresses any relationship between his active service and his current pes planus.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board empathizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim, and that the Veteran's assertions opining that his current disability is related to his active duty service and any symptoms he experienced therein are outweighed by the medical evidence to the contrary.   

In summary, as the preponderance of the evidence is against the claim, service connection for pes planus is not warranted. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in December 2009 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with two VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, private treatment records, and VA treatment records. The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In making this determination, the Board is cognizant that the National Personnel Records Center (NPRC) has indicated that at least some of the Veteran's STRs and SPRs may have been destroyed by a 1973 NPRC fire.  See January 2010 Notice Letter.  In circumstances when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).

In addition, when VA is unable to produce records that were once in its custody, an explanation should be given a claimant as to how STRs are maintained, why the search conducted constituted a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See January 2010 Notice Letter.  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual). 

In this regard, the Board notes that VA did seek alternative sources of information and has developed the record with alternative sources of evidence relating to in-service treatment or events to the extent possible.  

Importantly, the Veteran has affirmatively disavowed in-service diagnosis or treatment that might assist in establishing his claim or in identifying alternative sources of relevant evidence.  See, e.g., June 2011 Statement of Veteran (explaining his reasons for not seeking treatment or otherwise documenting his symptoms during service).  The Board finds that VA has fulfilled its heightened duty to assist in the circumstances of this case.  In light of the Veteran's statements, this issue is moot.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a lung disability, claimed as asbestosis, is denied.

Entitlement to service connection for bilateral pes planus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


